—Order of disposition, Family Court, New York County (Sara Schechter, J.), and order, same court (Sheldon Rand, J.), both entered on or about August 25, 1997, unanimously affirmed, without costs or disbursements.
Application by appellant’s assigned counsel to withdraw is granted (see, Matter of Louise Wise Servs., 131 AD2d 306). We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur — Williams, J.P., Saxe, Ellerin, Lerner and Friedman, JJ.